DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,301,513. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant.
Instant Application
U.S. Patent No. 11,301,513
Claim 16

A method for personalizing recommendations of items with associated explanations, comprising the steps of: 

retrieving a reward model, wherein the reward model is trained on: (i) a plurality of user attributes, (ii) at least one item attribute for each of a plurality of media items, (iii) implicit feedback data based on at least one activity associated with at least one of the plurality of media items, and (iv) a plurality of candidate explanations; 




defining, based on the reward model, a policy containing a distribution of media item and explanation pairs indicating a consumption probability for each of the media item and explanation pairs; and 



generating an ordering of the media item and explanation pairs using the policy.
Claim 1

A method for personalizing recommendations of items with associated explanations, comprising the steps of: 

collecting a plurality of user attributes; 
collecting, for each item of a plurality of media items, at least one item attribute; 
collecting implicit feedback data based on at least one activity associated with at least one of the plurality of media items; training a reward model based on the plurality of user attributes, the at least one item attribute, the implicit feedback data, and a plurality of candidate explanations; 

defining, based on the reward model, a policy containing a distribution of explanations, a distribution of the plurality of media items, and a probability that each of the plurality of media items and explanations will be chosen; 

generating an ordering of selectable items with associated explanations using the policy; 

recording selection data corresponding to an item selected from the selectable items and explanations; and 

updating the reward model with the recorded selection data.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " recording selection data corresponding to an item selected from the selectable items and explanations; and updating the reward model with the recorded selection data." of claims 1-18 of U.S. Patent No. 11,301,513 to arrive at the claims 16-35 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 18, 21, 24-27, 29, and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 2017/0161818 A1) in view of Columbia-Walsh et al (US 2019/0073606 A1).
	With respect to claims 16, 27, and 35, Jain teaches A method, system, and medium for personalizing recommendations of items with associated explanations, comprising the steps of: retrieving a reward model, wherein the reward model is trained on: (i) a plurality of user attributes (see [0033],[0040],[0041] – Jain discloses returning user-related information (e.g., information about user's friends, user's content consumptions, any information about the user that user 102 has previously provided to the frontend server 104, or information that may be inferred from the available user data, user location, etc.)), (ii) at least one item attribute for each of a plurality of media items (see [0049] – Jain discloses storage of documents based on a specific type (e.g., song tracks, videos, books, movies, apps, etc.)); (iii) implicit feedback data based on at least one activity associated with at least one of the plurality of media items (see [0028] and [0029] – Jain discloses user engagement history is the implicit feedback collected in order recommend documents), and (iv) a plurality of candidate explanations (see [0034]-[0042] – Jain discloses the recommendations and explanations are weighted and ranked based on user engagement information. For example, a user in a specific location views a movie several times this would increase the ranking/weight associated with the recommendation and explanation for the current user or other users.); defining, based on the reward model, a policy containing a distribution of media item and explanation pairs (see [0034]-[0042] – Jain discloses the recommendations and explanations are weighted and ranked based on user engagement information.); and generating an ordering of the media item and explanation pairs using the policy (see [0038]).
	Jain fails to explicitly recite indicating a consumption probability for each of the media item and explanation pairs.
	However, Columbia-Walsh teaches indicating a consumption probability for each of the media item and explanation pairs (see [0051]-[0053] – Columbia-Walsh discloses distributing content and tracking content performance by analyzing click through rate of a link associated with the content.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Jain to incorporate the dynamic content optimization as taught by Columbia-Walsh for the purpose of the speed at which an optimal variant can be determined can be improved by identifying and removing poor performing variants during the optimization process and allow for the fast pruning of variants in order to find optimal variants without going over all the variants (see Columbia-Walsh [0015]).
	As to claims 18 and 29, Columbia-Walsh further teaches wherein the consumption probability includes a click-through rate for the media item and explanation pair (see [0051]-[0053] – Columbia-Walsh discloses distributing content and tracking content performance by analyzing click through rate of a link associated with the content.).
	With respect to claim 21, Jain teaches recording selection data at a time of selection of a selected item from the ordering of selectable items and explanations (see [0034]-[0042] – Examiner recognizes the user engagement data and user related information as the selection data), the selection data including: at least one of the plurality of user attributes, the at least one item attribute, an item identifier, the implicit feedback data, and the probability that the policy placed on the chosen item and explanation for the selected item (see [0034]-[0042] – Examiner recognizes the user engagement data and user related information as the selection data); and updating the reward model with the recorded selection data (see [0034]-[0042] – Jain discloses the recommendations and explanations are weighted and ranked based on user engagement information in real time.).
	With respect to claim 24, Jain teaches wherein the plurality of items is (i) a plurality of playlists, (ii) a plurality of songs, (iii) a plurality of albums, (iv) a plurality of artists, or any combination of (i), (ii), (iii), and (iv) (see [0031],[0049]).
	With respect to claims 25 and 32, Jain teaches wherein the policy is conditioned on the plurality of user attributes, the at least one item attribute and a predicted reward for each item and explanation (see [0034]-[0042] – Jain discloses the recommendations and explanations are weighted and ranked based on user engagement information.).
	With respect to claims 26, Jain teaches wherein the activity is at least one of a playback action and a save action (see [0039] – user listening history).
	With respect to claim 33, Jain further teaches log consumption time for a selected media item and explanation pair (Jain discloses a media consumption environment comprising personal media lockers in [0025]. This seems to suggest the ability to log or store content the user consumes including the time that they spend consuming content.).
	With respect to claim 34, Jain further teaches output the order of the media item and explanation pairs (Jain discloses presenting filtered content back to the user in [0038].).
	Claim 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 2017/0161818 A1) in view of Columbia-Walsh et al (US 2019/0073606 A1), and further in view of Barraza-Urbina “The Exploration-Exploitation Trade-off in Interactive Recommender Systems”.
	With respect to claims 17 and 28, Jain and Columbia-Walsh fail to explicitly teach wherein the policy is an exploration-exploitation policy.
	However, Barraza-Urbina teaches exploration-exploitation trade-offs within content recommendation systems (Barraza-Urbina discloses the agent choses either the arm with the greatest estimated value max (i.e. exploitative) or value estimates for arms that might otherwise not have been chosen (i.e. explorative). (See section 2.3 on page 432)).
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Jain and Columbia-Walsh to incorporate the exploitation-exploration tradeoff as taught by Barraza-Urbina for the purpose of improving the chances for finding the optimal action and increase the reward (See Barraza-Urbina section 2.3 on page 432). 
	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 2017/0161818 A1), in view of Columbia-Walsh et al (US 2019/0073606 A1), and further in view of Allen et al (US 2009/0222398 A1).
	With respect to claim 22, Jain and Columbia-Walsh fail to explicitly recite setting, after the selection of the selected item, the probability of at least one non-optimal item and corresponding explanation to greater than zero (0).
	However, Allen teaches setting, after the selection of the selected item, the probability of at least one non-optimal item and corresponding explanation to greater than zero (0) (see [0026],[0028],[0043],[0044],[0050]-[0052] – Allen discloses quantifying the explanation by computing the change in probability of the recommendation variable given availability of each observation input.  Recommendations are given a probability and it is understood that a high probability would mean a optimal item and a low probability would indicate a non-optimal item.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Jain and Columbia-Walsh to incorporate the System and Method for Explaining a Recommendation Produced by a Decision Support Tool as taught by Allen for the purpose of aid "human in the loop" decision making by providing fast and reliable explanations, help decision makers determine whether the recommended decision is reliable or whether more observations are necessary, and allow a decision maker to compare multiple explanations and choose an explanation that accurately reflects real-world circumstances (see Allen [0005]).
	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 2017/0161818 A1), in view of Columbia-Walsh et al (US 2019/0073606 A1), in view of Allen et al (US 2009/0222398 A1), and further in view of Ogle et al (US 2016/0328409 A1).
	With respect to claim 23, Jain, Columbia-Walsh, and Allen fail to teach recording a playback length of the selected item.
	However, Ogle teaches recording a playback length of the selected item (see [0053]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Jain, Columbia-Walsh, and Allen to incorporate AUTOMATICALLY GENERATING PLAYLISTS BASED ON TASTE PROFILES as taught by Ogle for the purpose of improving future recommendations based on how the user interacts with the curated playlist (see Ogle [0012]).	
Allowable Subject Matter
Claims 19, 20, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161